Exhibit 10.1

RESIGNATION AGREEMENT

AND GENERAL RELEASE OF CLAIMS

1. Hari Haran (“Executive”) is employed by Openwave Systems Inc. (the “Company”)
as its Executive Vice President of Worldwide Field Operations. Executive and the
Company are parties to an Employment Agreement of April 24, 2007 (the
“Employment Agreement”). Executive has now decided to resign from his employment
with the Company. It is the Company’s desire to provide Executive with certain
benefits that he would not otherwise be entitled to receive upon his resignation
and to resolve any claims that Executive has or may have against the Company.
Accordingly, Executive and the Company agree as set forth below. This Agreement
will become effective on the eighth day after it is signed by Executive (the
“Effective Date”), provided that Executive has not revoked this Agreement (by
email notice to Meg.Makalou@openwave.com) prior to that date.

2. Executive hereby confirms that he has resigned from his employment, and from
any positions that he held as an officer or director with the Company and any of
its subsidiaries, effective as of July 31, 2008 (the “Resignation Date”).

3. During the period between the Resignation Date and January 31, 2009,
Executive will make himself available to assist the Company in any reasonable
manner requested by the Company, including assistance in the orderly transition
of Executive’s duties and the transfer of information relevant to the Company’s
business and/or customers.

4. Subject to Executive’s compliance with this Agreement, the Company will
provide Executive with the following after the Effective Date:

(a) during the period between the Resignation Date and January 31, 2009, the
Company will continue to pay Executive his base salary at his final base salary
rate as of the Resignation Date; such salary continuation payments will be made
in accordance with the Company’s normal payroll procedures, and will be subject
to applicable withholding;

(b) in the event that Executive timely elects to obtain continued group health
insurance coverage in accordance with federal law (COBRA) following the
Resignation Date, the Company will pay the premiums for such coverage through
the earlier of January 31, 2009, or the date on which Executive first obtains
other group health insurance coverage; thereafter, Executive may elect to
purchase continued group health insurance coverage at his own expense in
accordance with COBRA; and

(c) the Company will not contest any accurate claims for unemployment benefits
that are made by Executive.

Executive acknowledges that he has been paid all wages (including base salary
and bonuses) and accrued, unused vacation/paid time off that Executive earned
during his employment with the Company. Executive understands and acknowledges
that he shall not be entitled to any severance or other payments or benefits
from the Company other than those expressly set forth in this Paragraph 4.



--------------------------------------------------------------------------------

5. Executive and his successors release the Company, its parents, divisions,
subsidiaries, and affiliated entities, and each of their respective current and
former shareholders, investors, directors, officers, employees, agents,
attorneys, insurers, legal successors and assigns of and from any and all
claims, actions and causes of action, whether now known or unknown, which
Executive now has, or at any other time had, or shall or may have against those
released parties based upon or arising out of any matter, cause, fact, thing,
act or omission whatsoever occurring or existing at any time up to and including
the date on which Executive signs this Agreement, including, but not limited to,
any claims of breach of contract, wrongful termination, retaliation, fraud,
defamation, infliction of emotional distress or national origin, race, age, sex,
sexual orientation, disability or other discrimination or harassment under the
Civil Rights Act of 1964, the Age Discrimination In Employment Act of 1967, the
Americans with Disabilities Act, the Fair Employment and Housing Act or any
other applicable law.

6. The release of claims contained in Paragraph 5 will not apply to any rights
or claims that cannot be released by Executive as a matter of law, and it shall
not in any way affect or impair Executive’s right to be indemnified by the
Company to the fullest extent permitted by any statute, law, or contract between
the parties.

7. Executive acknowledges that he has read section 1542 of the Civil Code of the
State of California, which states in full:

A general release does not extend to claims which the creditor does not know or
suspect to exist in his or her favor at the time of executing the release, which
if known by him or her must have materially affected his or her settlement with
the debtor.

Executive waives any rights that he has or may have under section 1542 (or any
similar provision of the laws of any other jurisdiction) to the full extent that
he may lawfully waive such rights pertaining to this general release of claims,
and affirms that he is releasing all known and unknown claims that he has or may
have against the parties listed above.

8. Executive acknowledges and agrees that he shall continue to be bound by and
comply with the terms of any proprietary rights, assignment of inventions and/or
confidentiality agreements between the Company and Executive. To the extent he
has not done so already, Executive will promptly return to the Company, in good
working condition, all Company property and equipment that is in Executive’s
possession or control, including, but not limited to, any files, records,
computers, computer equipment, cell phones, credit cards, keys, programs,
manuals, business plans, financial records, and all documents (whether in paper
or electronic form, and all copies thereof) that Executive prepared or received
in the course of his employment with the Company.

9. Executive agrees that he will not, at any time in the future, make any
critical or disparaging statements about the Company, or any of its products,
its directors, or its employees, unless such statements are made truthfully in
response to a subpoena or other legal process. The company agrees that it will
not, through any of the members of its Board of Directors or Bruce Coleman, make
any critical or disparaging statements regarding Executive, except to the extent
necessary to respond truthfully to a subpoena or other compulsory legal process.

10. Executive agrees that for a period of two years following the Resignation
Date, he will not, on behalf of himself or any other person or entity, directly
or indirectly solicit any employee of the Company to terminate his/her
employment with the Company.



--------------------------------------------------------------------------------

11. In the event of any legal action relating to or arising out of this
Agreement, the prevailing party shall be entitled to recover from the losing
party its attorneys’ fees and costs incurred in that action.

12. If any provision of this Agreement is deemed invalid, illegal, or
unenforceable, that provision will be modified so as to make it valid, legal,
and enforceable, or if it cannot be so modified, it will be stricken from this
Agreement, and the validity, legality, and enforceability of the remainder of
the Agreement shall not in any way be affected.

13. This Agreement constitutes the entire agreement between the parties with
respect to the subject matter hereof and supersedes all prior negotiations and
agreements, whether written or oral, with the exception of any stock option
agreements between the parties and any agreements described in Paragraph 8, all
of which agreements shall remain in full force and effect. The parties
acknowledge and agree that the Employment Agreement is hereby terminated and of
no further force or effect. This Agreement may not be modified or amended except
by a document signed by an authorized officer of the Company and Executive.

EXECUTIVE UNDERSTANDS THAT HE SHOULD CONSULT WITH AN ATTORNEY PRIOR TO SIGNING
THIS AGREEMENT AND THAT HE IS GIVING UP ANY LEGAL CLAIMS HE HAS AGAINST THE
PARTIES RELEASED ABOVE BY SIGNING THIS AGREEMENT. EXECUTIVE FURTHER UNDERSTANDS
THAT HE MAY HAVE UP TO 21 DAYS TO CONSIDER THIS AGREEMENT, THAT HE MAY REVOKE IT
AT ANY TIME DURING THE 7 DAYS AFTER HE SIGNS IT, AND THAT IT SHALL NOT BECOME
EFFECTIVE UNTIL THAT 7-DAY PERIOD HAS PASSED. EXECUTIVE ACKNOWLEDGES THAT HE IS
SIGNING THIS AGREEMENT KNOWINGLY, WILLINGLY AND VOLUNTARILY IN EXCHANGE FOR THE
PAYMENTS AND BENEFITS DESCRIBED IN PARAGRAPH 4, WHICH EXECUTIVE WOULD NOT BE
ENTITLED TO RECEIVE BUT FOR HIS EXECUTION OF THIS AGREEMENT.

 

Dated: July 29, 2008     /s/ Hair Haran     Hari Haran     OPENWAVE SYSTEMS INC.
Dated: July 29, 2008     /s/ Karen Willem     Karen Willem